Case 4:16-cr-40131-KES Document 72 Filed 09/03/20 Page 1 of 11 PageID #: 621




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           4:16-CR-40131-01-KES

                    Plaintiff,

       vs.                                     ORDER DENYING MOTION FOR
                                               RELIEF UNDER THE FIRST STEP
BRADLEY EDWARD THAYER,                                    ACT

                    Defendant.


      Defendant, Bradley Edward Thayer, moves for compassionate relief

under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 57. Plaintiff, the United States of

America, opposes the motion. Dockets 63, 70. For the following reasons, the

court denies defendant’s motion for compassionate relief.

                                   BACKGROUND

      Thayer pleaded guilty to possession with intent to distribute a controlled

substance in violation of 21 U.S.C. § 841(a)(1). Docket 45. On November 27,

2017, the court sentenced Thayer to 240 months in custody and 10 years of

supervised release. Docket 51. The court later reduced that sentence to 120

months in custody and 5 years of supervised release. Docket 56 at 2-3. Thayer

is eligible for home confinement on August 22, 2025, and his current

anticipated release date is February 22, 2026. Docket 59 at 76.

      Thayer is incarcerated at Federal Prison Camp (FPC) Duluth in Duluth,

Minnesota. Docket 62 at 1. As of August 31, 2020, there are currently zero

active COVID-19 cases among FPC Duluth’s inmates and staff, and one inmate
Case 4:16-cr-40131-KES Document 72 Filed 09/03/20 Page 2 of 11 PageID #: 622




has recovered from COVID-19. See BOP: COVID-19 Update, Federal Bureau of

Prison, https://www.bop.gov/coronavirus/ (last visited on Sept. 1, 2020);

Docket 70-1.

      Thayer is 63 years old. Docket 66 at 1. His chronic health conditions

include essential (primary) hypertension, hyperlipidemia, an enlarged prostate,

and prediabetes. Docket 59 at 34, 46-47. Thayer was also diagnosed with

chronic obstructive pulmonary disease (COPD) in 2001. Docket 62-1 at 4, 6-7.

      On March 29, 2020, Thayer completed an Inmate Request to Staff form.

Docket 59 at 1. Thayer requested that he be considered for home confinement

due to COVID-19, his age, and his health. Id. The Warden received the form on

April 7, 2020. Id. On May 12, 2020, Thayer submitted a formal request to the

Warden, asking to be released early under the Compassionate Release Program

due to his medical conditions. Docket 62-2. The Warden received this request

on the same day. Id.

      Thayer filed a pro se motion with the court for relief under the First Step

Act. Docket 57. Thayer’s counsel subsequently filed a supplement to his pro se

motion. Docket 62.

                                 DISCUSSION

      Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.

§ 3582(c). In 2018, Congress passed the First Step Act (FSA). Pub. L. No. 115-

391, 132 Stat. 5194 (2018). In pertinent part, the FSA amends 18 U.S.C.

§ 3582(c)(1)(A) to permit inmates in specified circumstances to file motions in

                                        2
Case 4:16-cr-40131-KES Document 72 Filed 09/03/20 Page 3 of 11 PageID #: 623




the court where they were convicted seeking compassionate release. § 603.

Compassionate release provides a narrow path for defendants with

“extraordinary and compelling reasons” to leave prison early. 18 U.S.C.

§ 3582(c)(1)(A)(i). Such a sentence must comply with the 18 U.S.C. § 3553(a)

sentencing factors and “applicable policy statements issued by the Sentencing

Commission[.]” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy

statement, which was adopted before the FSA, requires both “extraordinary

and compelling reasons” and that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g)[.]”

U.S.S.G. § 1B1.13(1) (U.S. Sentencing Comm. 2018). The burden to establish

that a sentence reduction is warranted under 18 U.S.C. § 3582(c) rests with

the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

      Thayer argues that the “unprecedented and extraordinary risk posed by

the global COVID-19 pandemic,” together with his age and health conditions

satisfies the “extraordinary and compelling reasons” standard under 18 U.S.C.

§ 3582(c)(1)(A)(i). Docket 62 at 1. Thayer requests a sentence of time served

and, if deemed necessary by the court, a period of home confinement as a

condition of supervised release. Id.

I.    Administrative Exhaustion

      Previously, only the Bureau of Prisons (BOP) Director possessed the

authority to bring a compassionate release motion on a defendant’s behalf.

With the enactment of the FSA, however, Congress has now permitted courts to




                                        3
Case 4:16-cr-40131-KES Document 72 Filed 09/03/20 Page 4 of 11 PageID #: 624




grant compassionate release on motions filed by defendants “after the

defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

      Thayer first submitted a request for home confinement on March 29,

2020. Docket 59 at 1. The Warden received Thayer’s request on April 7, 2020.

Id. The 30-day period expired on May 7, 2020. Given that the 30-day waiting

period required by 18 U.S.C. § 3582(c)(1)(A) has lapsed, Thayer’s motion is ripe

for review on the merits.

II.   Extraordinary and Compelling Reasons

      Section 3582(c)(1)(A)(i) provides that the sentencing court may grant

compassionate release based on “extraordinary and compelling reasons[.]”

Congress did not define what constitutes “extraordinary and compelling.” See

28 U.S.C. § 994(t). Rather, the Sentencing Commission was directed to

promulgate “the criteria to be applied and a list of specific” extraordinary and

compelling examples. Id. Prior to Congress passing the FSA, the Sentencing

Commission limited “extraordinary and compelling reasons” to four scenarios.

U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). The four scenarios pertain to a defendant’s

(1) terminal illness, (2) debilitating physical or mental health condition,

(3) advanced age and deteriorating health in combination with the amount of

time served, and (4) compelling family circumstances. Id. Additionally, there is

a fifth catch-all category for an “extraordinary and compelling reason other

                                           4
Case 4:16-cr-40131-KES Document 72 Filed 09/03/20 Page 5 of 11 PageID #: 625




than, or in combination with, the reasons described in subdivisions (A) through

(C)” as determined by the Director of the Bureau of Prisons. U.S.S.G. § 1B1.13

cmt. n.1(D).

      After the FSA was passed, the Sentencing Commission did not update its

policy statement because the Sentencing Commission has not had a quorum.

See United States v. Beck, 425 F. Supp. 3d 573, 579 n.7 (M.D.N.C. 2019) (“As

the Sentencing Commission lacks a quorum to amend the U.S. Sentencing

Guidelines, it seems unlikely there will be a policy statement applicable to

[compassionate-release] motions brought by defendants in the near future.”).

As a result, district courts are left to determine whether the policy statement of

the Sentencing Commission that was in existence when the FSA was passed

still applies. See United States v. Rodd, 2019 WL 5623973, at *3 (D. Minn. Oct.

31, 2019); United States v. Brown, 2020 WL 2091802, at *5-6 (S.D. Iowa Apr.

29, 2020). It is clear that Congress wishes to “[i]ncreas[e] the [u]se . . . of

[c]ompassionate [r]elease” by allowing district courts to grant petitions

“consistent with applicable policy statements” from the Sentencing

Commission. See 132 Stat. at 5239; 18 U.S.C. § 3582(c)(1)(A). But the

Commission has not addressed whether the policy statement from the old

regime is applicable to the new statute nor has it adopted a new policy

statement. Because the First Step Act changed the way a compassionate

release motion may be brought, “several district courts have concluded that the

discretion vested in the BOP Director under the catch-all provision now belongs

coextensively to federal judges.” United States v. Condon, 2020 WL 2115807, at

                                          5
Case 4:16-cr-40131-KES Document 72 Filed 09/03/20 Page 6 of 11 PageID #: 626




*3 (D.N.D. May 4, 2020) (citing United States v. Fox, 2019 WL 3046086, at *3

(D. Me. July 11, 2019); United States v. Beck, 425 F. Supp. 3d 573, 578-80

(M.D.N.C. 2019); United States v. Cantu, 423 F. Supp. 3d 345, 352-53 (S.D.

Tex. 2019)); see also United States v. Rivernider, 2020 WL 597393, at *3 (D.

Conn. Feb. 7, 2020). This uncertainty has not yet been addressed by the

Eighth Circuit. See United States v. Rodd, 966 F.3d 740, 747 (8th Cir. 2020)

(“We need not determine whether the district court erred in adhering to the

policy statements in § 1B1.13.”); see also United States v. Frith, 2020 WL

4229160, at *2 (D.N.D. July 23, 2020).

      Assuming that the policy statements continue to apply to compassionate

release motions brought under the amended FSA, Thayer has failed to show

that his age and health conditions rise to extraordinary and compelling

circumstances.

      Thayer contends that his circumstances warrant relief under the medical

conditions category, U.S.S.G. § 1B1.13 comment note 1(A), and the catch-all

provision, U.S.S.G. § 1B1.13 comment note 1(D). Docket 62 at 15-18. Thayer

argues that his age and health conditions put him at high-risk of serious

complications if he contracts COVID-19. Id. at 9-17. COVID-19 appears to pose

a particular risk for individuals with certain existing health conditions. People

with the following health conditions are at an increased risk of severe illness

from COVID-19: cancer, chronic kidney disease, COPD, immunocompromised

state from organ transplant, obesity (a BMI of 30 or higher), serious heart

conditions, sickle cell disease, and Type II diabetes. People with Certain Medical

                                         6
Case 4:16-cr-40131-KES Document 72 Filed 09/03/20 Page 7 of 11 PageID #: 627




Conditions, Ctrs. for Disease Control & Prevention, https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

(Aug. 14, 2020). The Centers for Disease Control and Prevention (CDC) also

provided a list of medical conditions that might put a person at an increased

risk of severe illness from COVID-19. Id. These medical conditions include

asthma (moderate to severe), hypertension or high blood pressure, smoking,

liver disease, Type 1 diabetes mellitus, and several others. Id.

      The court has reviewed the medical records submitted in this case.

Thayer’s health conditions include COPD, hypertension, hyperlipidemia,

enlarged prostate, and prediabetes. The CDC has identified that people with

COPD are at an increased risk of severe illness from COVID-19. But Thayer’s

medical records from the BOP do not list COPD as a medical condition of

Thayer, although Thayer presented evidence to the court that he was diagnosed

with COPD in 2001. See Dockets 59, 66; Docket 62-1. BOP records note that

Thayer may have lung issues and a risk for lung cancer. Docket 59 at 6, 11-12.

Assuming that Thayer has COPD, he has not identified how his COPD prevents

him from providing self-care in a correctional facility setting or how it amounts

to extraordinary and compelling circumstances. United States v. Thompson,

2020 WL 2857816, at *2-3 (E.D. Wash. June 2, 2020) (finding 67-year old

defendant with asthma and COPD did not establish extraordinary or

compelling reasons because defendant’s medical conditions did not

incapacitate him and he was receiving medical care for his illnesses).




                                        7
Case 4:16-cr-40131-KES Document 72 Filed 09/03/20 Page 8 of 11 PageID #: 628




      Thayer’s hypertension is listed as a medical condition that might increase

the risk of severe illness from COVID-19. As for Thayer’s other medical

conditions, hyperlipidemia, prostate issues, and prediabetes, are not listed as

medical conditions that might increase or increase the risk of severe illness

from COVID-19.

      While some of these chronic conditions may put Thayer at a higher risk

of severe illness if he contracts COVID-19, that has not been the case as of yet.

See United States v. Fry, 2020 WL 1923218, at *1 (D. Minn. Apr. 21, 2020)

(holding that to merit compassionate release, inmate “must show more than a

mere speculation of the possibility of contracting the virus.”). Additionally,

there is no evidence in the record to suggest he has not been able to manage

these conditions while in the prison environment. Thayer is receiving medical

attention and treatment for these conditions, which all appear to be stable or

controlled. See Docket 59 at 8 (stating enlarged prostate is stable and

hypertension is at treatment goal); id. at 9 (receiving medical attention and

prescription for current medical conditions); id. at 14 (stating cholesterol

numbers are within normal limits). “Chronic conditions that can be managed

in prison are not a sufficient basis for compassionate release.” United States v.

Ayon-Nunez, 2020 WL 704785, at *3 (E.D. Cal. Feb. 12, 2020). Thus, the court

finds that Thayer does not satisfy the criteria under U.S.S.G. § 1B1.13

comment note 1(A) or U.S.S.G. § 1B1.13 comment note 1(D).

      Additionally, Thayer’s motion has not shown that the BOP’s response to

the pandemic at FPC Duluth has been inadequate in any way. See United

                                         8
Case 4:16-cr-40131-KES Document 72 Filed 09/03/20 Page 9 of 11 PageID #: 629




States v. Korn, 2020 WL 1808213, at *6 (W.D.N.Y. Apr. 9, 2020) (“[T]he

mere possibility of contracting a communicable disease such as COVID-19,

without any showing that the Bureau of Prisons will not or cannot guard

against or treat such a disease, does not constitute an extraordinary or

compelling reason for a sentence reduction under the statutory scheme.”). At

the present time, there are zero active COVID-19 cases among the inmates and

staff at FPC Duluth and one inmate has recovered from COVID-19. See Docket

70-1. “Thus, it appears that the facility has been responding to and defending

against the threats of the virus in a vigorous and generally effective

manner.” United States v. Williams, 2020 WL 4756738, at *4 (E.D. Pa. Aug. 17,

2020); see also Docket 70-1 (describing FPC Duluth’s positive COVID-19 case

and quarantine/tracing procedures); United States v. Berry, 2020 WL 4035457,

at *3 (D.N.J. July 17, 2020) (“[G]iven the markedly restrained progression of

the virus within FCI Schuylkill, as compared to within the Delaware Valley

region generally, BOP’s Action Plan appears to be having a positive impact.”).

Although Thayer is unable to practice preventative measures as effectively in

custody as he would in home confinement, FPC Duluth encourages inmates to

wash their hands frequently, wear facial masks, and practice social distancing

when feasible. See BOP Implementing Modified Operations, Federal Bureau of

Prisons, https://www.bop.gov/ coronavirus/covid19_status.jsp (last visited

Sept. 1, 2020). Thayer can do all those recommendations to some extent.

      The court believes that Thayer’s health conditions are appropriately




                                        9
Case 4:16-cr-40131-KES Document 72 Filed 09/03/20 Page 10 of 11 PageID #: 630




managed at FPC Duluth, that the facility is engaged in strenuous efforts to

protect inmates against the spread of COVID-19, and that it would act to treat

any inmate who does contract COVID-19. Although the court in no way

underestimates Thayer’s health conditions, such ailments, coupled with the

present conditions at FPC Duluth, do not establish extraordinary and

compelling reasons justifying his early release.

      Even assuming Thayer’s age and medical conditions are “extraordinary

and compelling reasons warrant[ing] such a reduction” under 18 U.S.C.

§ 3582(c)(1)(A)(i), the sentencing factors in § 3553(a) do not weigh in favor of a

reduction. Thayer was found responsible for possessing more than 2.4

kilograms of actual methamphetamine. Docket 45 ¶ 15. At his sentencing,

Thayer had a criminal history category of III because he had two prior state

drug convictions. Id. ¶¶ 32-34. Additionally, the court previously reduced

Thayer’s sentence. See Dockets 55, 56. Thayer’s current sentence of 120

months is already less than the offense’s mandatory minimum of 240 months.

See Docket 36 at 2; Docket 45 ¶ 60. And Thayer has only served approximately

30% of his sentence. Docket 59 at 77. Therefore, the court finds that Thayer’s

sentence of 120 months in custody with 5 years of supervised release

continues to be appropriate for the seriousness of the crime to which he

pleaded guilty.

                                  CONCLUSION

      Thayer has failed to satisfy the extraordinary and compelling reason

standard. Thus, it is

                                        10
Case 4:16-cr-40131-KES Document 72 Filed 09/03/20 Page 11 of 11 PageID #: 631




      ORDERED that defendant’s motion for relief under the First Step Act

(Dockets 57) is denied.

      Dated September 3, 2020.

                                   BY THE COURT:


                                   /s/ Karen E. Schreier
                                   KAREN E. SCHREIER
                                   UNITED STATES DISTRICT JUDGE




                                     11
